Case 1:18-cr-00343-CKK Document 22 Filed 02/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, )
) Criminal Number: 18-343 (CKK)
vs. ) Judge Colleen Kollar-Kotelly
)
GEORGE HIGGINBOTHAM, )
)
Defendant. )
)

 

ORDER
After considering Defendant George Higginbotham’s Consent Motion for Permission to
Travel, it is this M$day of Fg !QB£:` , 2019, ORDERED that the Motion is granted; and it is
further
ORDERED that Defendant Higginbotham may travel to Los Angeles, California from

March 1, 2019, through March 3, 2019.

 

SO ORDERED.
Judge Colleen Kollar-K_ielly
Copies to:

All counsel of record

